PER CURIAM.
Affirmed. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) (holding that to effect an investigatory stop, a police officer need only have a founded suspicion that a person has committed, is committing, or is about to commit a crime); Saturnino-Boudet v. State, 682 So.2d 188, 191 (Fla. 3d DCA 1996) (holding that founded suspicion needed to justify investigatory stop is fact specific to each case and based on totality of circumstances as viewed by an experienced police officer); Jones v. State, 758 So.2d 722, 722 (Fla. 3d DCA 2000) (holding that “under ‘inevitable discovery’ doctrine, evidence obtained ■ as the result of an unlawful search is admissible if the evidence would ultimately have been discovered by legal means.”).